Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/31/2020), is being examined under the first inventor to file provisions of the AIA .   Claims 1-11 and 13-18 were elected on 12/27/2021 in response to election requirement dated 12/24/2021. Claims (1-11 and 13-18) were examined in a Non-Final on 4/7/2022. This office action is in response to Applicants amendment of 8/8/2022. Claims 1-11 and 13-18 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the afterglow region configured to produce a plurality of carbon-inclusive particles based on combining the plasma and the raw material in response to the thermal energy.”
This limitation does not appear to point to any structure not specifically recited in the claim and is merely a functional limitation.  
	Claim 1 still further recites “an outlet configured to output a plurality of carbon-inclusive particles resulting from the combination of the plasma and the raw material”.
Here also, it is not clear if this limitation points to any structure. 
Claim 6 includes the limitation “wherein the FEWG is configured to self-nucleate the carbon-inclusive particles.” There is however no structure identified associated with this function.
Claim 7 includes the limitation “wherein the carbon-inclusive particles include graphene platelets.” There is however no structure identified associated with this function.
Claim 8 includes the limitation “wherein the FEWG is configured to fuse the graphene platelets to each other at substantially orthogonal angles.” There is however no structure identified associated with this function.
Claim 9 includes the limitation “wherein the FEWG comprises a tunable waveguide configured to selectively adjust one or more angles at which the graphene platelets are fused together.” There is however no structure identified associated with this function.
Claim 10 includes the limitation “wherein the thermal energy is configured to disperse the graphene platelets within each of the carbon-inclusive particles” There is however no structure identified associated with this function.
Claim 11 includes the limitation “wherein the FEWG is configured to adjust a length of the plasma by selectively flowing one or more precursors through the field- enhancing zone.” 
There is however no structure identified associated with this function.
Claims 13 include the limitation “further comprising a first set of secondary zones positioned downstream from the afterglow region, the first set of secondary zones comprising an agglomeration zone.” 
The specification refers to the term “agglomeration” as the result of fusing smaller particles but does not provide a structural definition of an agglomeration zone.
Claims 14 include the limitation “The reactor system further comprising one or more energy sources associated with the first set of secondary zones.” 
The specification does not clearly define a secondary zone and an energy source associated with it.
Claim 15 includes the limitation “wherein the one or more energy sources are configured to adjust a pulsing frequency or a pulsing duty cycle of the energy provided to the first set of secondary zones.”
Claim 16 includes the limitation “wherein the one or more energy sources are configured to adjust a pulsing shape of energy provided to the first set of secondary zones.”
Claim 17 includes the limitation “further comprising a second set of secondary zones positioned downstream from the first set of secondary zones, the second set of secondary zones comprising a cooling zone.”
Similar ambiguity exists with claims 15-17.
Fig 11c discloses plural energy sources to produce plural zones. The disclosure is however insufficient, since no energy applicator is disclosed. The recitation of pulse control for secondary source is not disclosed.
Claim 18 includes the limitation “wherein the raw material further comprises any one or more of carbonaceous particles, colloidal dispersions, or a plurality of solid particles.” There is however no structure identified associated with this function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al (US 20140008326) in view of Kim et al (US 20130020939).
Toyoda et al disclose a reactor system comprising: 
a microwave source configured to generate a microwave energy (21); 
one or more energy sources configured to generate a thermal energy (optional heater Para [0086]); 
a field-enhancing waveguide (FEWG) coupled to the microwave source (the portion of waveguide which is tapering towards right), the FEWG comprising: a field-enhancing zone having a cross-sectional area that decreases along a length of the FEWG;
a supply gas inlet configured to receive a supply gas (23); 
a reaction zone configured to generate a plasma in response to excitation of the supply gas by the microwave energy (40); 
a process inlet configured to inject a raw material into the reaction zone (23); 
As discussed above, the limitation “and an afterglow region configured to combine the plasma and the raw material in response to the thermal energy; and an outlet configured to output a plurality of carbon-inclusive particles resulting from the combination of the plasma and the raw material.” Is not understood. However, afterglow would be inherent on the downstream side of plasma.
Regarding (FEWG), although Toyoda discloses a tapered portion in Fig 1, there is no explicit disclosure of this feature in the specification.
Kim teach a waveguide (Fig. 1) having a tapered shape and which causes concentration (enhancement) of electric field (0006).
Thus, the waveguide 22 as taught by Toyoda inherently enhances the electric field as substantiated by Kim, and is a field-enhancing waveguide (FEWG), or it would have been obvious to have this feature for the advantage of concentrating microwave energy for its plasma density advantage.
Regarding claims 3 and 13-17 the frequency of the microwave source 21 is pulsed (Fig 2-36 and Para [0063]).
Regarding 4 the tapered waveguide inherently concentrates microwave energy.
Regarding claim 5-10 and 18 as discussed above, this is a functional limitation capable of the apparatus disclosed since it uses microwave to create plasma in gas.
Regarding claim 11 length of plasma would be controlled by microwave power and gas flow. 
Claims 1-2, 4-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Young Bae Park (US 20120217875).
Young Bae Park disclose a reactor system comprising: 
a microwave source configured to generate a microwave energy (21); 
one or more energy sources configured to generate a thermal energy (Electrodes 14 and 16]); 
a field-enhancing waveguide (FEWG) coupled to the microwave source (22), the FEWG comprising: a field-enhancing zone having a cross-sectional area that decreases along a length of the FEWG;
a supply gas inlet configured to receive a supply gas (12, 50); 
a reaction zone configured to generate a plasma in response to excitation of the supply gas by the microwave energy (23, 19); 
a process inlet configured to inject a raw material into the reaction zone (50); 
As discussed above, the limitation “and an afterglow region configured to combine the plasma and the raw material in response to the thermal energy; and an outlet configured to output a plurality of carbon-inclusive particles resulting from the combination of the plasma and the raw material.” Is not understood. However, afterglow would be inherent on the right side of plasma.
Regarding claim 2 the electrodes are 14 and 16.
Regarding 4 the tapered waveguide inherently concentrates microwave energy.
Regarding claim 5 the density is controlled by controlling microwave power.
Regarding claim 6-10 and 18 as discussed above, this is a functional limitation capable of the apparatus disclosed since it uses microwave to create plasma in gas.
Regarding claim 11 length of plasma would be controlled by microwave power and gas flow. 


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Young Bae Park (US 20120217875) in view of Toyoda et al (US 20140008326).
Young Bae Park disclose all the limitations except pulse generation for secondary zone.
Toyoda et al as discussed above disclose a reactor system comprising: 
a microwave source configured to generate a microwave energy where it is controlled by a pulse controller (Fig 2) to control frequency and duty ration (para [0063]). Regarding primary and secondary zones Young Bae Park discloses at least three energy sources (electrodes, upper waveguide and lower waveguide- upper and lower waveguides and generators are divided at 26).
Therefore, it would be obvious to control plurality of zones, length of plasma and pulse control for the flexibility of plasma control as related to required process.

Response to Amendment and arguments
Applicants amendments include numerous functional limitations which do not point to any structural limitations other than those recited specifically in claim 1. 
Applicants argument that Toyoda or Kim do not disclose field enhancing zone having a cross sectional area that decreases along a length of the FEWG. This is incorrect since tapered region extends on the right side of section labeled at 22. 
Applicants argument regarding gas supply is not understood since the claim requirement of gas is disclosed. Valve, flowrate etc. are inherent.
Rejection stays.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han Sup Uhm (US 20080296294) discloses a tapered waveguide to couple microwave power to a reactor tube to reform hydrocarbon gases. The reactor includes electrodes. Per Olov Risman (US 6960747) disclose a tapered waveguide microwave applicator which can concentrate microwave energy. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716